Title: From Thomas Jefferson to George Washington, 19 March 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Williamsburg. Mar. 19. 1780.

Since writing to your Excellency on the subject of the expedition against Detroit, the want of men, want of money and difficulty of procuring provisions, with some other reasons more cogent if possible and which cannot be confided to a letter, have obliged us to decline that object. I thought it therefore necessary to notify this to your Excellency that no expectations of our undertaking it may prevent any enterprize of that kind which you may have had in contemplation. That nest is too troublesome not to render the relinquishment of the attempt to destroy it very mortifying to us.
I have the honor to be with all possible esteem and respect Your Excellency’s Most obedient humble servt.,

Th: Jefferson

